 


109 HRES 338 IH: Recognizing the importance of sports in fostering the leadership ability and success of women.
U.S. House of Representatives
2005-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 338 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2005 
Ms. DeLauro (for herself, Mr. Brown of Ohio, Mr. Nadler, Mr. Honda, Ms. McCollum of Minnesota, and Mr. Sherwood) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the importance of sports in fostering the leadership ability and success of women. 
 
Whereas the the leadership skills taught by participating in sports benefit women throughout their lives, giving them the tools to teach, to effect change, and to inspire their families, friends, and colleagues;  
Whereas more than 4 out of 5 executive businesswomen played sports as children, and the vast majority of those businesswomen say the lessons they learned through athletics, such as discipline, team-building, competitiveness, and risk-taking, have contributed to their success in business; 
Whereas research indicates that girls who participate in sports are more likely to experience academic success and graduate from high school than those who do not participate in sports; and 
Whereas women student-athletes graduate from high school at a significantly higher rate (68 percent) than women students in general (58 percent): Now, therefore, be it 
 
That the House of Representatives recognizes the role of women's sports programs in the development of women's leadership skills and supports the goals of Women's Leadership Through Sports.  
 
